Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“identifying a tooth type for the tooth based on the first tooth characteristic and the second tooth characteristic
identifying a sliding buffer for a set of N teeth of the plurality of teeth on the crank pulse wheel, wherein N is a positive integer less than a total number of teeth of the crank pulse wheel;
calculating a buffer value for the sliding buffer corresponding to the N set of teeth represented in the sliding buffer; and
determining an angular position of the crank pulse wheel based on the buffer
value” in claim 1; 
“identifying a tooth type for the tooth based on the first tooth characteristic and the second tooth characteristic
identifying a sliding buffer for a set of N teeth of the plurality of teeth on the crank pulse wheel, wherein N is a positive integer less than a total number of teeth of the crank pulse wheel;
calculating a buffer value for the sliding buffer corresponding to the N set of teeth represented in the sliding buffer; and
determining an angular position of the crank pulse wheel based on the buffer
value” in claim 11; 
“identifying a tooth type for the tooth based on the first tooth characteristic and the second tooth characteristic


calculating a buffer value for the sliding buffer corresponding to the N set of teeth represented in the sliding buffer; and
determining an angular position of the crank pulse wheel based on the buffer
value” in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH J DALLO/Primary Examiner, Art Unit 3747